Title: James Madison to Thomas L. McKenney, 27 March 1826
From: Madison, James
To: McKenney, Thomas L.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Mar: 27. 1826
                            
                        
                        I have recd. your favor of the 18th: with a supplemental document relating to the Civilization of the
                            Indians; a subject highly interesting under all its aspects. The literary "characters" devised by the Indian "Guess" are
                            the offspring of an ingenious mind. But if I understand them, they are rather stenographic, than "Alphabetic," a species
                            of writing, facilitated doubtless by the scantiness of the language.
                        I had noticed the Report of the Secy. published in the Newspapers; much commended as it deserved for its moral
                            as well as intellectual merit. With friendly respects
                        
                            
                                
                            
                        
                    